DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

CLAIM INTERPRETATION
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

1.	The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 

(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
2.	This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: “an evaluation unit configured to form a comparison value from the first sensor signal and the second sensor signal and to check whether the comparison value” which the claim term “unit” is used as a generic placeholder in claim(s) 2, 3, 8, 14, 16.

4.	If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


5. 	Claim 18-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention. Specifically:
5.1.	Claim 18 recites the limitations “the location of the second sensor element” in line 9. There is insufficient antecedent basis for this limitation in the claim.
5.2.	Furthermore, claims 19-20 are also rejected because they further limit and depend on claim-18.

Examiner’s Note
6.	All the words in the language of the claims of which the specifications do not provide a definition in the form stated in the MPEP, the examiner has interpreted them by their plain meanings, pursuant to the MPEP 2111.01 “Plain Meaning” and MPEP 2173.01.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


7.	Claim(s) 1, 2, 4-6, 11, 13, 18 and 19 are/is rejected under 35 U.S.C. 102(a)(1) as being anticipated by Ausserlechner et al (Pub. No.: US 2012/0056615 hereinafter mentioned “Ausserlechner”).
	
As per claim 1,  Ausserlechner in the embodiment of Figs. 2-3 discloses: 
A sensor device (See MPEP 2111.02, Effect of Preamble, and II. Preamble Statements Reciting Purpose or Intended Use) comprising:
at least one test magnet configured to provide a magnetic test field (Figs. 3, see the coil arrangement 24 formed by air/conductor coils 30a-30c implemented as electromagnets, which provides the test magnetic field. Also see [0034] and [0036]);
a first sensor element configured to capture a magnetic field and to provide a first sensor signal (Figs. 2-3, see one of the sensor elements 21 that captures a magnetic field and generates a first signal. Also see [0031] and claim-8), 
wherein the first sensor signal comprises a first signal contribution (Figs. 2-3, see the see one of the sensor elements 21 that generates a first signal that contributes to the differential measurement, which forms the test signals. Also see [0031], [0035], [0028] and claim-8) based on the magnetic test field (see [0034] and [0036]); and
a second sensor element configured to capture a magnetic field and to provide a second sensor signal (Figs. 2-3, see the other-one of the sensor elements 21 that captures a magnetic field and generates a second signal. Also see [0031] and claim-8), 
wherein the second sensor signal comprises a second signal contribution (Figs. 2-3, see the see other-one of the sensor elements 21 that generates a second signal that contributes to the differential measurement, which further forms the test signals. Also see [0031], [0035], [0028] and claim-8) based on the magnetic test field (see [0034] and [0036]),
wherein the magnetic test field (see [0034] and [0036]) at a location of the first sensor element (Figs. 2-3, see the location of one of the sensor elements 21 that captures a magnetic field and generates a first signal. Also see [0031] and claim-8) differs from the magnetic test field at a location of the second sensor element (Figs. 2-3, see the location of the other-one of the sensor elements 21 that captures a magnetic field and generates a second signal. Also see [0031] and claim-8).

As per claim 2, Ausserlechner discloses the sensor device of claim 1 as described above.
Ausserlechner further discloses:
an evaluation unit configured to form a comparison value (see [0035]-[0037]. The claimed “evaluation unit” with its “comparison value” are the unit of the magnetic field sensor structure 20 forming the test-signal with its value of Ausserlechner) from the first sensor signal (Figs. 2-3, see one of the sensor elements 21 that captures a magnetic field and generates a first signal. Also see [0031] and claim-8) and the second sensor signal (Figs. 2-3, see the other-one of the sensor elements 21 that captures a magnetic field and generates a second signal. Also see [0031] and claim-8) and to check whether the comparison value is within a predefined range of values, wherein the range of values is based on the magnetic test field (see [0034] and claim-1. The checking of the test-signal/reference-signal until corresponds to a set-value/set-signal of Ausserlechner).

As per claim 4, Ausserlechner discloses the sensor device of claim 1 as described above.
Ausserlechner further discloses:
wherein the first sensor element (Figs. 2-3, see one of the sensor elements 21 that captures a magnetic field and generates a first signal. Also see [0031] and claim-8) and the second sensor element (Figs. 2-3, see the other-one of the sensor elements 21 that captures a magnetic field and generates a second signal. Also see [0031] and claim-8) are each configured to capture an absolute magnetic field strength of a magnetic field (see [0031] and [0028]).

As per claim 5,  Ausserlechner discloses sensor device of claim 1 as described above.
Ausserlechner further discloses:
wherein the first sensor element (Figs. 2-3, see one of the sensor elements 21 that captures a magnetic field and generates a first signal. Also see [0031] and claim-8) and the second sensor element (Figs. 2-3, see the other-one of the sensor element 21 that captures a magnetic field and generates a second signal. Also see [0031] and claim-8) are sensitive in an identical first magnetic field direction or first magnetic field plane (Figs. 2-3, see plane and/or direction of the magnetic field, not shown, in a horizontal movement 26 or also a tilting movement 28 with respect to sensitivity axis of both sensor elements 21. Also see [0034] and/or [0031]).

As per claim 6,  Ausserlechner discloses the sensor device of claim 5 as described above.
Ausserlechner further discloses:
wherein the magnetic test field has a first magnetic field strength (see [0031], [0034] and [0036]) at the location of the first sensor element (Figs. 2-3, see one of the sensor elements 21 that captures a magnetic field and generates a first signal. Also see [0031] and claim-8) in the first sensitive direction or a first sensitive plane (Figs. 2-3, see plane and/or direction of the magnetic field, not shown, in a horizontal movement 26 or also a tilting movement 28 with respect to sensitivity axis of both sensor elements 21. Also see [0034] and/or [0031]) and has a second magnetic field strength (see [0031], [0034] and [0036]) at the location of the second sensor element in the first sensitive direction or the first sensitive plane (Figs. 2-3, see plane and/or direction of the magnetic field, not shown, in a horizontal movement 26 or also a tilting movement 28 with respect to sensitivity axis of both sensor elements 21. Also see [0034] and/or [0031]), 
wherein the first magnetic field strength and the second magnetic field strength differ from one another (see [0031], [0034] and [0036]. The sensor elements of Ausserlechner detect different magnetic field strength).

As per claim 11,  Ausserlechner discloses the sensor device of claim 5 as described above.
Ausserlechner further discloses:
wherein the at least one test magnet comprises at least one permanent magnet (Figs. 3, see the coil arrangement 24 formed by air/conductor coils 30a-30c implemented as electromagnets, which provides the test magnetic field. Also see [0034] and [0036]).

As per claim 13,  Ausserlechner discloses sensor device of claim 5 as described above.
Ausserlechner further discloses:
wherein the first sensor element and the second sensor element have substantially the same sensor characteristic (Figs. 2-3, see the sensor elements 21. Also see [0031] and claim-8).

As per claim 18, Ausserlechner in the embodiment of Figs. 2-3 discloses:
A method (See MPEP 2111.02, Effect of Preamble, and II. Preamble Statements Reciting Purpose or Intended Use) comprising:
providing a magnetic test field (Figs. 3, see the coil arrangement 24 formed by air/conductor coils 30a-30c implemented as electromagnets, which provides the test magnetic field. Also see [0034] and [0036]);
providing a first sensor signal by a first sensor element (Figs. 2-3, see one of the sensor elements 21 that captures a magnetic field and generates a first signal. Also see [0031] and claim-8), 
wherein the first sensor signal comprises a first signal contribution (Figs. 2-3, see the see one of the sensor elements 21 that generates a first signal that contributes to the differential measurement, which forms the test signals. Also see [0031], [0035], [0028] and claim-8) based on the magnetic test field (see [0034] and [0036]); and
providing a second sensor signal by a second sensor element (Figs. 2-3, see the other-one of the sensor elements 21 that captures a magnetic field and generates a second signal. Also see [0031] and claim-8), 
wherein the second sensor signal comprises a second signal contribution (Figs. 2-3, see the see other-one of the sensor elements 21 that generates a second signal that contributes to the differential measurement, which further forms the test signals. Also see [0031], [0035], [0028] and claim-8) based on the magnetic test field (see [0034] and [0036]),
wherein the magnetic test field (see [0034] and [0036]) at a location of the first sensor element (Figs. 2-3, see the location of one of the sensor elements 21 that captures a magnetic field and generates a first signal. Also see [0031] and claim-8) differs from the magnetic test field at the location of the second sensor element (Figs. 2-3, see the location of the other-one of the sensor elements 21 that captures a magnetic field and generates a second signal. Also see [0031] and claim-8).

As per claim 19,  Ausserlechner discloses the method of claim 18 as described above.
Ausserlechner further discloses:
forming a comparison value (see [0035]-[0037]. The claimed “evaluation unit” with its “comparison value” are the unit of the magnetic field sensor structure 20 forming the test-signal with its value of Ausserlechner) from the first sensor signal (Figs. 2-3, see one of the sensor elements 21 that captures a magnetic field and generates a first signal. Also see [0031] and claim-8) and the second sensor signal (Figs. 2-3, see the other-one of the sensor elements 21 that captures a magnetic field and generates a second signal. Also see [0031] and claim-8)
checking whether the comparison value is within a predefined range of values, wherein the range of values is based on the magnetic test field (see [0034] and claim-1. The checking of the test-signal/reference-signal until corresponds to a set-value/set-signal of Ausserlechner).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


8.	Claim(s) 3 and 20 are/is rejected under 35 U.S.C. 103 as being unpatentable over Ausserlechner in view of Hammerschmidt (Pub. No.: US 2016/0057510 hereinafter mentioned as “Hammerschmidt”).

As per claim 3, Ausserlechner discloses the sensor device of claim 2 as described above but does not explicitly disclose that said evaluation unit is configured to
indicate unreliable operation of at least one of said first sensor element or said second sensor element if the comparison value is outside the predefined range of values.
However, Hammerschmidt further discloses:
wherein the evaluation unit (Fig. 3, see comparison element 314. Also see [0036]) is configured to indicate unreliable operation of at least one of the first sensor element or the second sensor element if the comparison value is outside (Fig. 3, see first sensor 102a and second sensor 102b. Also see [0034]-[0036]) the predefined range of values (see [0034]. The range of threshold values).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to implement the feature relative to “indicate unreliable operation of at least one of said first sensor element or said second sensor element if the comparison value is outside the predefined range of values” disclosed by Hammerschmidt into Ausserlechner, with the motivation and expected 

As per claim 20,  Ausserlechner discloses the method of claim 19 as described above but does not explicitly disclose:
indicating unreliable operation of at least one of said first sensor element or said second sensor element if the comparison value is outside the predefined range of values.
However, Hammerschmidt further discloses:
indicating unreliable operation of at least one of the first sensor element or the second sensor element if the comparison value is outside (Fig. 3, see first sensor 102a and second sensor 102b. Also see [0034]-[0036]) the predefined range of values (see [0034]. The range of threshold values).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to implement the feature relative to “indicating unreliable operation of at least one of said first sensor element or said second sensor element if the comparison value is outside the predefined range of values” disclosed by Hammerschmidt into Ausserlechner, with the motivation and expected benefit related to improving the method and system by determining whether the sensor elements are working properly and reliably (Hammerschmidt, Paragraph [0036] and [0008]).

9.	Claim(s) 9 and 17 are/is rejected under 35 U.S.C. 103 as being unpatentable over Ausserlechner.

As per claim 9,  Ausserlechner discloses the sensor device of claim 1 as described above.
the embodiment of Figs. 2-3 discloses the first sensor element and the second sensor element but does not explicitly disclose an encapsulation material.
However, the embodiment of Fig. 7 of Ausserlechner further discloses:
an encapsulation material (Fig. 7, see the silicon chip 44. Also see [0038]), wherein are at least partially encapsulated by the encapsulation material (Fig. 7, the silicon chip 44 first includes the sensor structure 20 that includes the first sensor 102a and second sensor 102b. Also see [0038]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to implement the feature relative to “encapsulation material” disclosed by Fig. 7 into Figs. 2-3 of Ausserlechner, with the motivation and expected benefit related to improving the system by providing a housing chip for the system and also providing a desired exact positioning of the magnetic field sensor structure with respect to the back-bias magnet generally lying behind the sensor structure  (Ausserlechner, Paragraph [0028]).

As per claim 17,  Ausserlechner discloses the sensor device of claim 1 as described above.
the embodiment of Figs. 2-3 does not explicitly disclose that said sensor device is configured to
operate as a position sensor or a magnetic current sensor.
However, the embodiment of Fig. 7 of Ausserlechner further discloses:
wherein the sensor device is configured to operate as a position sensor or a magnetic current sensor (Fig. 7, see the rotation angle sensor with a MR/GMR sensor structure that is a type of position sensor. Also see [0038] and/or [0040]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to implement the feature relative to “operate as a position sensor or a magnetic current sensor” disclosed by Fig. 7 into Figs. 2-3 of Ausserlechner, with the motivation and expected benefit related to improving the system by expanding to fields where magnetic sensors are utilized, and also providing a desired exact positioning of the magnetic field sensor structure with respect to the back-bias magnet generally lying behind the sensor structure  (Ausserlechner, Paragraph [0028]).

Allowable Subject Matter
10. 	Claim(s) 7, 8, 10, 12 and 14-16 are/is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims. The following is an examiner's statement of reasons for the objection: 

Regarding claim 7, the prior art of record, alone or in combination, does not discloses or suggest the below underlined limitations incorporated together with the other claimed limitations not mentioned herein: 
wherein the first magnetic field strength and the second magnetic field strength have an identical absolute value and different signs. 

12. 	Regarding claim 8, the prior art of record, alone or in combination, does not discloses or suggest the below underlined limitations incorporated together with the other claimed limitations not mentioned herein: 
wherein the evaluation unit is configured to form an absolute value difference from the first magnetic field strength and the second magnetic field strength and to check whether the absolute value difference is in a range [a·Btest-Ɛ; a·Btest+Ɛ], where Btest is the absolute value of the first magnetic field strength and of the second magnetic field strength, where Ɛ is a predetermined tolerance value, where a is a scaling factor in the range of 0 to 2, wherein a results from the position of the at least one test magnet with respect to the first sensor element and with respect to the second sensor element. 

13. 	Regarding claim 10, the prior art of record, alone or in combination, does not discloses or suggest the below underlined limitations incorporated together with the other claimed limitations not mentioned herein: 
wherein the encapsulation material is at least partially magnetized and forms at least one part of the at least one test magnet. 

14. 	Regarding claim 12,
wherein the at least one test magnet comprises a first test magnet and a second test magnet, wherein the first test magnet is arranged beside the first sensor element and the second test magnet is arranged beside the second sensor element. 

15. 	Regarding claim 14, the prior art of record, alone or in combination, does not discloses or suggest the below underlined limitations incorporated together with the other claimed limitations not mentioned herein: 
wherein the evaluation unit is configured to carry out a temperature compensation for a predefined range of values, with the result that temperature dependences of the first sensor element, of the second sensor element and of magnetic properties of the at least one test magnet are largely corrected. 

16. 	Regarding claim 15, the prior art of record, alone or in combination, does not discloses or suggest the below underlined limitations incorporated together with the other claimed limitations not mentioned herein: 
wherein the maximum absolute magnetic field strength of the magnetic test field is in a range of 1 % to 10% of an upper limit of a measurement range of the first sensor element or of the second sensor element. 

17. 	Regarding claim 16, the prior art of record, alone or in combination, does not discloses or suggest the below underlined limitations incorporated together with the other claimed limitations not mentioned herein: 
a third sensor element which is configured to capture a magnetic field and to provide a third sensor signal, wherein the third sensor signal comprises a third signal contribution based on the magnetic test field; and
a fourth sensor element which is configured to capture a magnetic field and to provide a fourth sensor signal, wherein the fourth sensor signal comprises a fourth signal contribution based on the magnetic test field, 
wherein the third sensor element and the fourth sensor element are sensitive in an identical second magnetic field direction or second magnetic field plane, wherein the second sensitive direction or the second sensitive plane is not parallel to the first sensitive direction or the first sensitive plane of the first and second sensor elements, and 
wherein an evaluation unit is configured to form a second comparison value from the third sensor signal and the fourth sensor signal and to check whether the second comparison value is within a second predefined range of values, wherein the second range of values is based on the magnetic test field. 

18.	The prior art of record, alone or in combination, does not discloses or suggest the above underlined limitations.
	Furthermore, there is not any obvious motivation for an ordinary skilled in the art to combine some and/or all the features of the prior art of record to achieve the features of the allowable subject matter. In other words, it will further require substantial structural modification of the components that will also require substantial modification of the measurements and data processing to achieve the features of the allowable subject matter.

	Conclusion	
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALVARO E. FORTICH whose telephone number is (571) 272-0944. The examiner can normally be reached on Monday thru Friday from 8:30am to 5:30pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Huy Phan, can be reached on (571)272-7924. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/ALVARO E FORTICH/Primary Examiner, Art Unit 2867